Citation Nr: 9927716	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, arrested, with emphysema, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

By a VA Form 21-8940 application for unemployability, 
received in May 1999, the veteran's has requested entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities.  It 
appears that request has not been developed or adjudicated by 
the RO.  That issue, therefore, is referred to the RO for 
appropriate action.

The April 1998 rating decision on appeal denied the veteran's 
request for an increased rating for pulmonary tuberculosis, 
far advanced, arrested, with emphysema,.  In January 1999, 
during the pendency of this appeal, the RO increased the 
rating to 60 percent disabling.  Inasmuch as the grant of a 
60 percent rating is not the maximum benefit for that 
disability under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran is found to have presented a claim which 
is not inherently implausible, inasmuch as a mere allegation 
that a service connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, the VA has a duty to assist 
the veteran in its development.  See 38 U.S.C.A. § 5107(a).  
This duty as not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

On his June 1998 substantive appeal the veteran indicated his 
desire for a hearing before a Member of the Board at the RO.  
In a July 1998 statement, received in August 1998, the 
veteran indicated his desire for a Videoconference hearing at 
the Cleveland RO, before a Member of the Board.  It appears 
that hearing has not yet been scheduled.  Accordingly, the 
veteran's appeal must be remanded to the Cleveland RO for the 
scheduling of that hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should properly schedule the 
veteran for a Videoconference hearing 
before a Member of the Board, at the 
Cleveland, Ohio, RO, as soon as is 
practicable.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


